Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 3/17/2021 is acknowledged.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2021.
To the extent that the withdrawn claims get rejoined, applicant should amend them during prosecution.  Accordingly, if the independent claim is no longer generic then applicant is encourage to cancel the withdrawn claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0159017 (Martin).
Regarding claims 1-3, Martin teaches a separate protection component (boot 100) for protecting an ankle (the boot will inherently protect the ankle of the wearer), the separate protection component comprising: 
a first covering body (outer shell 110) including a first covering surface (upper 114) and a first bottom portion (sole 112), the first covering surface being connected to the first bottom portion to form a first receiving space and a first hole (opening on top); and 
a second covering body (liner 160) disposed in the first receiving space, the second covering body including a second covering surface (upper 164) and a second bottom portion (sole 162), the second covering surface being connected to the second bottom portion to form a second receiving space for receiving the ankle and a second hole (opening on top for insertion of wearer’s foot), the second covering surface being connected to the second bottom portion, wherein a sliding surface of the second bottom portions contacts a contact surface of the of the first bottom portion so the sliding surface overlaps the contact surface by a first contact area (the liner 160 when fully placed within the outer shell 110 makes contact between the bottom sole 162 of the liner 160 and the inner surface of the sole 112 of the outer shell), the sliding surface forming a maximum static friction coefficient relative to the contact surface (when the surfaces are in contact with each other they will inherently provide a maximum static friction coefficient; moreover Martin teaches a plurality of numbs or projection are used 
wherein, when the first bottom portion is applied with an external force and the external force is not less than the maximum static friction coefficient, the contact surface moves in a direction so that the contact area between the contact surface and the sliding surface is changed from the first contact area to a second contact area (the liner is removable and therefore when a sufficient force is applied the liner will be partially removed and therefore it will be moved to a second contact area).  
	With regard to claims 7-9, as noted above, the liner 160 is removable and therefore when a sufficient force is applied the liner will be partially removed from the shell 110 and therefore it will be moved to a second contact area which is smaller than the first contact area.  The liner can be partially removed and therefore will have a smaller contact area.  With regard to claim 8, the contact area could be no greater than 5 square centimeters (e.g. when the liner and the shell surfaces are barely making contact it would be at 1 square centimeter or less).  See figure 3 of the instant application is shown to represent the contact area is no greater than 5 square centimeters.  The liner (160) as taught by Martin, is removable therefore is capable of being in contact area with regard to the shell (110) of no greater than 5 square centimeters, such as when the liner and the shell make contact similar to what is shown in figure 3 of the instant application.  With regard to claim 9, when the liner (160) is being removed from the shell (110), the second covering body will be separating from the first covering body as claimed.
.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556